Citation Nr: 0735166	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a sinus disorder. 
 
2.  Entitlement to service connection for ear condition, to 
include hearing loss. 
 
3.  Entitlement to service connection for gastroesophageal 
disability, to include a stomach disorder, and acid reflux 
disease on a secondary basis. 
 
4.  Entitlement to service connection for residuals of 
pneumonia. 
 
5.  Entitlement to service connection for residuals of 
repolarization disorder due to pneumonia. 
 
6.  Entitlement to service connection for residuals of left 
hand injury. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.  He subsequently served in the Army Reserves until 
retiring in October 2002.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in St. Louis, Missouri that denied 
all of the disabilities listed on the title page of this 
decision.

In correspondence dated in April 2002 and July 2005, it 
appears that the veteran seeks service connection for 
disability manifested by tingling and numbness of the left 
foot, and a right knee disorder secondary to left ankle 
disability, respectively.  However, these matters are not 
properly before the Board at this time and are referred to 
the RO for appropriate consideration. 

Following review of the record, the issues of entitlement to 
service connection for a sinus disorder, gastroesophageal 
disability, to include a stomach disorder, and acid reflux 
disease on a secondary basis, residuals of pneumonia, 
residuals of repolarization disorder due to pneumonia, and 
residuals of left hand injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran does not have hearing loss for compensation 
purposes by VA standards; no other objective ear disability 
is clinically identified. 


CONCLUSION OF LAW

Ear disability, including bilateral hearing loss, was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for ear disability, to 
include hearing loss, has been accomplished.  As evidenced by 
the statement of the case, the appellant has been notified of 
the laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in January 2003, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claim.  He was also advised to submit relevant evidence 
or information in his possession. 38 C.F.R. § 3.159(b).  The 
appellant was notified regarding the criteria for rating a 
disability, or for an effective date should service 
connection be granted in a letter dated in April 2006. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
neither a rating issue nor an effective date question is now 
before the Board. 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of service connection for an ear 
condition, including hearing loss.  Extensive private 
clinical records has been requested and associated with the 
claims folder.  The appellant was afforded VA compensation 
and pension examination with a medical opinion in June 2001.  
Neither the appellant nor his representative has indicated or 
alluded to any outstanding evidence that has not been 
retrieved with respect to the claimed ear condition.  The 
Board thus finds that further assistance from VA would not 
aid the veteran in substantiating the claim.  Therefore, VA 
does not have a duty to assist that is unmet with respect to 
this issue on appeal. See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
claim is ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2006); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2007).

Factual background and legal analysis

The veteran's service records reflect that he complained of 
ear pain in association with upper respiratory symptomatology 
on at least two occasions.  No diagnoses pertaining to the 
ears was recorded at those times.  An examination report at 
separation from active duty is not of record.

The appellant was afforded a VA audiology examination in June 
2001 pursuant to the filing of a claim for service 
connection.  The examiner stated that the claims folder was 
reviewed.  It was noted that hearing tests were located from 
1987, 1990, 1995 and 2000, and that all results were within 
normal limits except for a mild high frequency hearing loss 
in the right ear in 1987, and a mild hearing loss at 6000 Hz 
in the right ear in 1995.  The appellant related that in the 
1970s, he was a Morse intercept operator, and listened via 
headphones for many hours a day.  He stated that while in the 
reserves, he was exposed to significant noise from rifles and 
other artillery, but reported good use of ear protection.  

Audiometric evaluation on this occasion showed pure tone 
thresholds of 10, 5, 5, 15, 15 and 5, 5, 10, 10, 15 at 500, 
1000, 2000, 3000, and 4000 Hz in the right and left ears, 
respectively.  The speech discrimination scores were 98 
percent for the right ear, and 100 percent for the left ear.  
The examiner stated that the audiological results indicated 
normal hearing sensitivity, bilaterally, with excellent word 
recognition abilities.  It was reported that there were no 
conditions that warranted further evaluation at that time.  

The record contains extensive private clinical records dating 
from 1989 showing the results of several comprehensive 
physical examinations in which the ears and/or tympanic 
membranes were reported to normal.

In this instance, the Board concedes that the veteran's 
duties in service might have been consistent with some degree 
of sustained noise exposure.  Nonetheless, it is the current 
audiometric results that are determinative.  It is shown that 
on testing, he does not have the requisite degree of 
increased thresholds or speech discrimination scores for his 
hearing to be considered a disability for VA compensation 
purposes.  The veteran neither meets the pure tone threshold 
nor speech discrimination criteria to establish impaired 
hearing by VA standards. See 38 C.F.R. § 3.385.  The VA 
opinion in June 2001 attesting to normal hearing ability is 
uncontradicted and provides a basis for concluding that the 
preponderance of the evidence is against the claim.  The is 
no objective clinical evidence of any other ear disability.

In this regard, the Board points out that service-connection 
requires evidence that establishes that the veteran currently 
has the claimed disability. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the absence of any current hearing 
loss disability as defined by VA regulation, service 
connection for hearing loss must be denied. See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  . As a layperson, the appellant alone cannot support 
the claim on the basis of his assertions alone as he is not 
competent to provide a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  For these 
reasons, the preponderance of the evidence is against the 
claim and service connection for ear disability, to include 
hearing loss, is denied.


ORDER

Service connection for an ear disability, to include hearing 
loss, is denied.


REMAND

The appellant avers that he now has sinus, residual 
pneumonia, repolarization, left hand and gastroesophageal 
(stomach, gastrointestinal, and acid reflux), disabilities 
that are related to service for which service connection 
should be granted.  Review of the service medical records 
does refer to treatment for the various claimed disorders or 
related symptomatology.  The Board observes that pursuant to 
his initial claim, the veteran was afforded a number of VA 
examinations in June 2001.  The Board notes, however, that 
except for an audiology evaluation, it does not appear that 
the claims folder was reviewed on multiple examinations.  
Although the examiner noted that there was "Review of 
Medical Records", there is no reference to any clinical 
history except that reported to be obtained from the veteran 
only.  No opinion was provided as to any disability except on 
audiology examination.  Therefore, the examinations 
pertaining to claimed sinus, residual pneumonia, 
repolarization, left hand and gastroesophageal disabilities 
are found to be inadequate for rating purposes.  Under the 
circumstances, the Board finds that the appellant should be 
afforded specialist VA examinations with review of the 
service medical records followed by medical opinions.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting thorough and contemporaneous medical examinations 
by a specialist when indicated, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran contends that although he has consistently 
requested that records pertaining to hospitalization for 
pneumonia at Fort Devens, Massachusetts be secured [most 
recently in March 2005], the record does not indicate that an 
inquiry has been made.  The Board is therefore of the opinion 
that Fort Devens should be contacted directly to request any 
and all clinical records pertaining to the appellant. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2006), the implementing regulations 
found at 38 C.F.R. § 3.159 (2006) 
and any other applicable legal 
precedent are completed since the 
most recent pertinent duty-to-
assist letters in April 2001 and 
January 2003.  The appellant should 
also be told to provide any 
evidence in his possession that is 
pertinent to his claims. See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).d.

2.  The RO make a direct request to 
Fort Devens, Massachusetts for any 
and all of the veteran's clinical 
records.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2007) regarding 
requesting records from federal 
facilities.  A letter should be 
sent to the veteran advising him 
specifically of the possible 
sources of information or evidence 
that may be helpful to his claims.  
If no records are found, a 
determination of such should be 
placed in the claims file.

3.  The veteran should asked to 
provide the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who have treated him since 
service for any of the disabilities 
claimed on appeal.  After securing 
the necessary authorizations, the 
RO should request copies of all 
identified records and associate 
them with the claims file, if not 
already of record.

4.  Following a reasonable period 
of time for the receipt of the 
information requested above, the 
appellant should be scheduled for 
specialist VA 
respiratory/pulmonary, 
gastroesophageal, and joints 
examinations to determine whether 
currently claimed sinus, residuals 
of pneumonia and repolarization, 
gastroesophageal and left hand 
disabilities are of service onset 
or related to service-connected 
disability.  All indicated tests 
and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated 
to specific diagnoses.  The claims 
file and a copy of this remand 
should be made available to the 
physicians designated to examine 
the appellant.  A comprehensive 
clinical history should be obtained 
in each instance.  

a) Based on a thorough review of 
the evidence of record and the 
physical examination findings, the 
respiratory/pulmonary examiner 
should provide an opinion, with 
complete rationale, as to whether 
it is at least as likely as not 
that the veteran has any current 
sinus problems and/or residuals of 
in-service pneumonia, and residuals 
of repolarization as the result of 
pneumonia that relate back to any 
symptoms he experienced during 
service.  Reasons for the opinion 
should be set forth in detail.

b) Based on a thorough review of 
the evidence of record and physical 
examination, the gastroesophageal 
examiner should provide an opinion 
with complete rationale to whether 
it is at least as likely as not 
that the veteran's has any current 
disability of this nature, 
including stomach, gastrointestinal 
and acid reflux disorders, that 
relate back to any symptoms he 
experienced during service.  The 
opinion should be set forth in 
detail.

c) Based on a thorough review of 
the evidence of record and physical 
examination, the joints examiner 
should provide an opinion with 
complete rationale to whether it is 
at least as likely as not that the 
veteran has any current left hand 
disability that relates back to any 
symptoms he experienced during 
service.  The opinion should be set 
forth in detail.

5.  The RO should ensure that the 
medical reports requested above 
comply with this remand, especially 
with respect to the instructions to 
provide medical opinions.  If the 
reports are insufficient, or if any 
requested action is not taken or is 
deficient, it should be returned to 
the examiner for corrective action. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After taking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the veteran should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


